UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-1875



ANGELA AYRES, d/b/a S & A Development Group,

                                               Plaintiff - Appellant,

          versus


ALPHONSO JACKSON, Secretary of HUD; JAMES
KELLY, Director, Department of Housing and
Urban Development; JACKIE FANTUZO, Public
Information Officer; UNITED STATES OF AMERICA,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:06-cv-00340-CCB)


Submitted:   March 29, 2007                 Decided:   April 2, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela Ayres, Appellant Pro Se.    David M. Cohen, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Angela Ayers appeals the district court’s orders denying

relief on her civil complaint and her motion for reconsideration.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Ayres v. Jackson, No. 1:06-cv-00340-CCB (D. Md. July 21,

2006).      We deny the parties’ motions to amend the caption. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -